Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 29, 2021

                                    No. 04-21-00012-CV

                           Pradyumna Chary MUMMADY, M.D.,
                                       Appellant

                                             v.

   Zulema CABRERA, Individually and on Behalf of the Estate of David Cabrera, deceased,
                                      Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2020-CVB-000897D2
                       Honorable Monica Z. Notzon, Judge Presiding


                                       ORDER

Sitting:      Rebeca C. Martinez, Chief Justice
              Irene Rios, Justice
              Lori I. Valenzuela, Justice

       Appellant’s motion for rehearing was due September 9, 2021. On September 8, 2021,
appellant filed an opposed motion requesting a fifteen-day extension of time. The motion is
GRANTED and appellant’s motion for rehearing is due no later than September 24, 2021.



                                                  _________________________________
                                                  Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2021.


                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court